 1

 2   REAL ESTATE LAW GROUP LLP
     JASON L. HOFFMAN (Bar No. 179924)
 3   700 University Avenue, Suite 100
     Sacramento, California 95825
 4
     Telephone: (916) 484-2600
 5   Facsimile: (916) 484-2601
     E-Mail: jhoffman@relglaw.com
 6   Attorneys for Defendants and Counter-Claimants
 7

 8
                              UNITED STATES DISTRICT COURT
 9                           EASTERN DISTRICT OF CALIFORNIA
                                  SACRAMENTO DIVISION
10

11   AFC REALTY CAPITAL, INC.                    Case No. 2:18-cv-02389-MCE-EFB
12
                          Plaintiff              STIPULATION TO MODIFY INITIAL
13                                               PRETRIAL SCHEDULING ORDER;
                                                 ORDER THEREON
                                  v.
14
     SUNDEEP S. DALE; ROHIT RANCHHOD;
15   DALE INVESTMENTS, LLC; SUNDEEP
16   DALE, LLC; CALIFORNIA FRUIT
     BUILDING, LLC; and AMERICAN
17   HOSPITALITY SERVICES, INC.

18                        Defendants
19

20   SUNDEEP S. DALE; ROHIT RANCHHOD;
     DALE INVESTMENTS, LLC; SUNDEEP
21   DALE, LLC; CALIFORNIA FRUIT
     BUILDING, LLC; and AMERICAN
22   HOSPITALITY SERVICES, INC.
23
                           Counter-Claimants
24
     v.
25
     AFC REALTY CAPITAL, INC.
26

27                        Cross-Defendants.

28
                                                      1
 1           1.     WHEREAS, Plaintiff filed a Complaint in United States District Court, Eastern
 2   District,
 3           2.     WHEREAS, on April 15, 2019, Plaintiff filed a First Amended Complaint after
 4   Defendants filed a Motion to Dismiss;
 5           2.     WHEREAS, pursuant to a Minute Order dated August 5, 2019 issued by Relief
 6   Courtroom Deputy G. Michel for District Judge Morrison C. England, Jr., this Court denied
 7   Defendants’ Motion to Dismiss the First Amended Complaint;
 8           3.     WHEREAS, Defendants filed an Answer to the First Amended Complaint and a
 9   Counter-Claim alleging new causes of action by new Counter-Claimants. On September 27,
10   2019, Plaintiff filed an Answer to the Counter-Claim.
11           4.     WHEREAS, the case has not been set for trial and the parties have engaged in
12   written discovery and deposition but have not yet completed said discovery due to the recent
13   filing of the Counter-Claim and addition of new parties.
14           5.     WHEREAS, the parties stipulate to modify the Initial Pretrial Scheduling Order as
15   follows:
16                  a.       Discovery shall be completed no later than 365 days after the filing of the
17   First Amended Complaint on April 15, 2019;
18                  b.       All counsel shall designate and serve an Expert Witness Disclosure not
19   later than 60 days after the close of discovery and any party may serve a supplemental expert
20   witness discovery within 30 days after the designation of experts;
21                  c.       Dispositive Motions shall be filed no later than 180 days after the close of
22   non-expert discovery.
23                  d.       The parties shall file a Joint Notice of Trial Readiness not later than 30
24   days after receiving this Court’s ruling on the last filed dispositive motion.
25           6.     WHEREAS, in the interest of justice and in an effort to enhance judicial
26   efficiency and preserve resources and good cause exists to modify the Initial Pretrial Scheduling
27   Order because the Answer to the Counter-Claim was filed September 27, 2019, and the parties
28   require additional time to conduct discovery and designate experts and prepare for trial;
                                                           2
 1          7.     WHEREAS, the parties request that this Court issue an Order to modify the Initial
 2   Scheduling Order.
 3

 4          IT IS SO STIPULATED.
 5          Respectfully submitted,
 6   Dated: January 17, 2020

 7                                       WILKE, FLEURY, HOFFELT, GOULD & BIRNEY, LLP

 8                                       /s/ Daniel Baxter
                                         ______________________________________
 9
                                         BY: DANIEL BAXTER
10                                       Attorneys for Plaintiff

11
     Dated: January 17, 2020             REAL ESTATE LAW GROUP LLP
12

13
                                         /s/ Jason L. Hoffman
14
                                         ______________________________________
15                                       BY: JASON L. HOFFMAN
                                         Attorneys for Defendants
16

17          IT IS SO ORDERED.
18
     DATED: January 27, 2020
19

20
                                        _______________________________________
21
                                        MORRISON C. ENGLAND, JR.
22                                      UNITED STATES DISTRICT JUDGE

23

24

25

26

27

28
                                                       3
